Citation Nr: 0031731	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-14 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.  He also had a period of service from June 1946 to June 
1949 which ended with an undesirable discharge.  He died on 
July [redacted], 1970.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1999 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois, which denied entitlement 
to service connection for the cause of the veteran's death, 
denied entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318, and denied entitlement to Survivors' and Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35.  In 
April 1999, the appellant entered notice of disagreement with 
denial of entitlement to service connection for the cause of 
the veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, but did not enter notice of 
disagreement with denial of Survivors' and Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35; a 
statement of the case was issued in June 1999; and a 
substantive appeal, on a VA Form 9, was received in June 
1999. 


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1970; his death 
certificate lists the immediate cause of death as multiple 
hypovitaminosis, due to malnutrition, due to chronic 
alcoholism, with chronic cystitis listed as a significant 
condition contributing to death but not related to the 
terminal disease.  

2.  At the veteran's death, service connection had not been 
established for any disability; the veteran was in receipt of 
non-service-connected pension.

3.  There is no competent medical evidence of record which 
relates multiple hypovitaminosis, malnutrition, chronic 
alcoholism, or chronic cystitis to the veteran's active 
service from July 1950 to July 1953. 

5.  At the time of the veteran's death in July 1970, he was 
not in receipt of, and had not been entitled to receive, a 
permanent total service-connected disability, and the 
evidence does not demonstrate that the veteran died as a 
result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The weight of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 1991); 38 
C.F.R. § 3.312 (2000).  

2.  The appellant lacks entitlement under the law to DIC 
under the provisions of 38 U.S.C.A. § 1318.  38 U.S.C.A. 
§ 1318(b) (West 1991); 38 C.F.R. §§ 3.22(a) (effective 
January 21, 2000), 20.1106 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death because the 
veteran did not drink prior to service, and became addicted 
to alcohol during service, which resulted in the disorders 
which subsequently led to his death.  Through her 
representative, she also appears to contend that the veteran 
incurred post-traumatic stress disorder (PTSD) during 
service, which, in turn, caused his alcoholism.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

The Board notes that the March 1999 rating decision on appeal 
denied the appellant's claim as not well grounded pursuant to 
the provisions of 38 U.S.C.A. § 5107(a).  The Board notes 
that on October 30, 2000, the President signed into law a 
bill which amended the provisions of 38 U.S.C.A. § 5107 to 
eliminate the well-grounded claim requirement.  Floyd D. 
Spence National Defense Authorization Act for FY 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
agency of original jurisdiction, in this case, service 
connection for the cause of death, the Board must consider: 
1) whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question; 2) 
whether he or she has been given an adequate opportunity to 
actually submit such evidence and argument; and 3) whether 
the statement of the case provided to the claimant fulfills 
the regulatory requirements.  See 38 C.F.R. § 19.29 (2000).  
Bernard v. Brown,
4 Vet. App. 384 (1993).  In this case, the statement of the 
case advised the appellant of the laws and regulations 
pertaining to service connection and service connection for 
the cause of death, line of duty and misconduct, and DIC.  
The appellant and her representative have at all times argued 
the claim on the merits and have not been misled into 
focusing their arguments or contentions on the question of 
whether the claim was well grounded.  The appellant chose not 
to have a hearing.  The appellant has had an adequate 
opportunity to submit evidence and argument, and has done so 
in her notice of disagreement and substantive appeal, and 
through her representatives' written briefs in August 1999 
and June 2000, which argued the merits of the case.  
Therefore, the Board finds that the appellant is not 
prejudiced by the Board's present decision on the merits. 

The Certificate of Death reflects that the veteran died on 
July [redacted], 1970 at the age of 41.  His death certificate lists 
the immediate cause of death as multiple hypovitaminosis, due 
to malnutrition, due to chronic alcoholism, with chronic 
cystitis listed as a significant condition contributing to 
death but not related to the terminal disease.  

Service medical records are negative for a psychiatric 
disorder or alcohol abuse.  However, service personnel 
records for the first period of service from 1946 to 1949 
reflect frequent alcohol abuse, including alcohol-related 
offenses and military discharge as unfit for duty.  As this 
period of service resulted in an undesirable discharge, it 
may not be considered for the purposes of establishing 
service connection for disease or injury alleged to have been 
incurred or aggravated during that period of service.  With 
regard to his second period of active duty service from 1950 
to 1953, the July 1953 service separation examination noted 
no clinical finding of psychiatric disability or physical 
disability, including due to alcoholism.

Post-service records reflect that in 1962, over 9 years after 
service separation, the veteran was hospitalized for alcohol 
addiction.  In January 1969, the veteran was diagnosed with 
peripheral neuropathy due to alcoholism, and weighed only 100 
pounds.  A summary of VA hospitalization from December 1968 
to April 1969 included diagnoses of peripheral neuropathy due 
to avitaminosis, malnutrition, and chronic alcoholism.  In 
October 1969, the veteran was diagnosed by a private 
physician with peripheral neuritis, chronic malnutrition, 
chronic anxiety state, and rule out cirrhosis of the liver.  

A VA examination in January 1970 noted a history of 
alcoholism, neuritis, malnutrition, chronic anxiety, and 
possible cirrhosis of the liver.  The diagnoses were 
malnutrition, Class III-C arteriosclerotic heart disease, and 
severe peripheral neuropathy. 

The veteran was hospitalized in July 1970 for progressive 
generalized weakness, inability to walk, anorexia, shortness 
of breath, and mental confusion.  He died during this 
hospitalization, on July [redacted], 1970.  The discharge 
diagnoses were: neuropathy due to multiple vitamin deficiency, 
malnutrition in person over two years, chronic alcohol 
addiction, and chronic cystitis.  

At the veteran's death, service connection had not been 
established for any disability; the veteran was in receipt of 
non-service-connected pension.  

After a review of the evidence of record, the Board finds 
that there is no competent medical evidence of record which 
relates multiple hypovitaminosis, malnutrition, chronic 
alcoholism, or chronic cystitis to the veteran's active 
service from July 1950 to July 1953.  For this reason, 
service connection for the cause of the veteran's death is 
not warranted.  

With regard to the appellant's contention that service 
connection for the cause of the veteran's death is warranted 
because the veteran did not drink prior to service, and 
became addicted to alcohol during service, which resulted in 
the disorders which subsequently led to his death, the Board 
finds that the weight of the evidence does not demonstrate 
that the veteran's well-diagnosed alcohol abuse began during 
his period of honorable service from 1950 to 1953.  In her 
notice of disagreement, the appellant wrote that the veteran 
"was not involved with alcohol when he first entered" 
service.  However, this testimony pertains only to his first 
period of undesirable service from June 1946 to June 1949.  
Service medical records from that period reflect multiple 
incidences of alcohol abuse.  As indicated, because that 
period of service ended in an undesirable discharge, notably 
primarily due to events associated with alcohol abuse, that 
period may not be considered for determining whether service 
connection for the cause of death is warranted.  Thus, the 
appellant's assertion is essentially that, following service 
(an unspecified period of service), the veteran, at an 
unspecified time, "leaned toward alcohol."  Thus, the 
appellant's own written statements do not facially assert 
that the veteran's alcohol dependence began during the 
relevant period of service from 1950 to 1953.  

Even assuming, arguendo, that there was lay evidence of 
record regarding the onset of the veteran's alcohol abuse 
during the period of service from 1950 to 1953, which there 
is not, there is still no medical opinion evidence of record 
which relates the veteran's diagnosed alcohol dependence to 
his service from 1950 to 1953.  No other competent medical 
evidence has been received which associates the veteran's 
alcohol dependence with service.

Moreover, any alcohol abuse in service from 1950 to 1953 
would not have been in the line of duty.  In 1962, the 
veteran filed a claim for service connection for a nervous 
condition.  He did not file a claim of service connection for 
alcohol abuse or dependence prior to his death, although a 
December 1962 rating decision found that the veteran's 
alcohol addiction was due to willful misconduct.  With regard 
to the veteran's diagnosis of alcohol dependence, the term 
"service-connected" means that a disability was incurred or 
aggravated in line of duty in active miliary, naval, or air 
service.  38 U.S.C.A. § 101(16) (West 1991).  The controlling 
statute provides that an injury or disease incurred during 
active military, naval or air service will be deemed to have 
been incurred in the line of duty and not the result of the 
veteran's own misconduct, unless such injury or disease was a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 105(a) (West 1991); see also 
VAOPGCPREC 2-98.  

With regard to the appellant's contention, as part of her 
claim initiated in September 1998, that the veteran's alcohol 
dependence caused the terminal disorders, the pertinent 
regulation provides that direct service connection may be 
granted only when a disability or cause of death was incurred 
or aggravated in the line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. 
§ 3.301(a) (2000).  Compensation is not payable if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 
1991). 

With regard to the appellant's contention that the veteran 
had PTSD in service, or which was caused by stressful events 
in service, which caused his alcoholism, the evidence 
demonstrates that the veteran's alcoholism did not begin 
during his period of honorable service from 1950 to 1953, 
that there is no diagnosis of record of PTSD, and that there 
is no competent medical evidence of record to relate the 
chronic anxiety state, diagnosed in 1969, to the veteran's 
period of honorable service from 1950 to 1953.  During his 
lifetime, in October 1962, the veteran applied for service 
connection for a "nervous condition."  However, this claim 
was denied in a rating decision issued in December 1962, 
which found that the only psychiatric diagnosis was alcohol 
addiction, and found that this disability was the result of 
his own willful misconduct.  A non-service-connected pension 
was awarded instead. 

The Board has considered the appellant's written statements, 
including her sincere belief that the veteran's alcoholism 
began in service, or was related to a psychiatric disorder of 
PTSD which is related to events in service, and the Board 
also notes the veteran's belief during his lifetime that he 
had a "nervous" condition which began in service.  However, 
a lay person is competent to describe symptoms observed, but 
is not competent to offer evidence which requires medical 
knowledge, such as a diagnosis or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

For these reasons, the Board must find that service 
connection for the cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. § 3.312.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  DIC under 38 U.S.C.A. § 1318

The provisions of 38 U.S.C.A. § 1318 provide that DIC 
benefits are payable to the surviving spouse in the same 
manner as if the veteran's death was service connected when 
the veteran at the time of death was in receipt of or was 
entitled to receive compensation for a service-connected 
disability that was continuously rated totally disabled by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22.  The Court has outlined that, 
under the umbrella of a general 38 U.S.C.A. § 1318 DIC claim, 
a VA claimant may receive DIC under any one of the three 
following theories: (1) If the veteran was in actual receipt 
of compensation at a total disability rating for 10 
consecutive years preceding death; (2) if the veteran would 
have been entitled to receive such compensation but for CUE 
in previous final RO decisions and certain previous final BVA 
decisions; or (3) if, on consideration of the evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death and the law then applicable, the veteran hypothetically 
would have been entitled to receive a total disability rating 
for at least the 10 years immediately preceding the veteran's 
death.  Cole v. West, 13 Vet. App. 268 (1999); cf. Marso v. 
West, 13 Vet. App. 260, 267 (1999). 
 
A final rule effective January 21, 2000, amended 38 C.F.R. 
§ 3.22 to make it clear that, in order to be entitled to DIC 
under the provisions of 38 U.S.C.A. § 1318, the evidence must 
show that at the time of death the veteran was receiving, or 
was entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  65 FR 3388 (January 21, 2000).  As the appellant 
filed her claim for DIC in January 1998, however, the 
regulation 38 C.F.R. § 3.22 in effect at that time has been 
considered.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (generally, when a law or regulation changes while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary).  

The evidence shows that, at the time of the veteran's death 
in July 1970, he was not in receipt of, and was not entitled 
to receive, compensation for total service-connected 
disability for a period of 10 or more years immediately 
preceding his death.  He had been in receipt of a total 
disability rating (a nonservice-connected pension) for less 
than 8 years.  See Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997) (appellant not eligible for DIC benefits where veteran 
died 37 days short of 10 year statutory requirement).  As the 
veteran was not rated by VA as totally disabled for a 
continuous period of at least 10 years immediately preceding 
his death, there is no legal basis for entitlement to DIC 
under 38 U.S.C.A. § 1318.  The Court has held that where, as 
in this appellant's case, the law and not the evidence is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

With regard to a claim under 38 U.S.C.A. § 1318 based on 
clear and unmistakable error (CUE), the appellant has not 
presented a claim of CUE in any prior rating decision or 
Board decision.  The Court has held that, in order to raise a 
38 U.S.C.A. § 1318 CUE theory, a claimant must provide at 
least the date of the decision sought to be attacked 
collaterally (or sufficient detail so as to identify clearly 
the prior decision), and must indicate how, based on the 
evidence of record and the law at the time of the decision 
being attacked, the veteran would have been entitled to have 
prevailed so as to have been receiving a total disability 
rating for ten years immediately preceding the veteran's 
death.  Where, as in the present case, an appellant did not 
at any point even identify any RO decision that she wished to 
challenge for CUE in a prior RO decision, including a 
December 1962 RO decision, and did not provide the requisite 
specificity as to why her 38 U.S.C.A. § 1318 CUE theory 
should be successful and would have sustained her claim, the 
Court held that a CUE matter was not pending before the 
Board.  Cole, 13 Vet. App. at 277.  

With regard to a 38 U.S.C.A. § 1318 claim based on a 
hypothetically "entitled to receive" theory, the appellant in 
this case has not even alleged such a claim.  The Court has 
held that a 38 U.S.C.A. § 1318 hypothetically "entitled to 
receive" claim is analogous to a CUE-based 38 U.S.C.A. § 1318 
"entitled to receive" claim and, for that reason, requires 
that a claimant must set forth how, based on the evidence in 
the veteran's claims file, or under VA's control, at the time 
of the veteran's death and the law then applicable, the 
veteran would have been entitled to a total disability rating 
for the 10 years immediately preceding the veteran's death.  
Cole at 278.  The Court specifically indicated that it is the 
"claimant's responsibility before the BVA decision to 
provide the specificity of detail required" in order to 
obtain an adjudication of a particular 38 U.S.C.A. § 1318 
hypothetically "entitled to receive" theory.  Id at 279. 

As indicated above, the appellant has contended that the 
veteran's alcohol dependence/abuse/addiction began in 
service, and has contended that PTSD or anxiety disorder 
resulted from events in service and subsequently led to 
alcohol abuse/dependence after service.  However, she has not 
clearly and specifically contended that either PTSD or 
anxiety disorder or alcohol dependence would have resulted in 
a total disability rating for 10 years immediately preceding 
the veteran's death.  For example, the appellant does not 
take issue with the December 1962 RO rating decision which 
found that the veteran's alcohol addiction (albeit non-
service-connected) had been disabling only from September 
1962.  As the veteran died in July 1970, even if service 
connection were warranted for alcohol addiction (including 
alcohol addiction due to PTSD or anxiety), the first evidence 
of total disability due to alcohol addiction is September 
1962, notably less than 8 years prior to the veteran's death.  
Because the appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is without legal merit, it 
must be denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.

The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, being without legal merit, 
is denied. 


		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

